DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 October 2021 has been entered. Claims 1-17, 19-27, 30, 36-51, 56-57, and 62-64 are canceled. Claims 31-32 are withdrawn. Claims 18, 28-29, 33, 35, 52-55, 58-61, and 65-68 are currently pending and examined on the merits. All rejections not iterated herein have been withdrawn. 
Election/Restrictions
Newly submitted claims 67 and 68 are directed to the following patentably distinct species that are independent or distinct from the invention originally claimed for the following reasons: 
Species group A drawn to the type of target selected from:
Antigen (claims 18 and 35)
Antibody (claims 67 and 68)
Species group B drawn to the immobilized moiety selected from:
Immobilized first antigen (claims 67 and 68)
Immobilized first antibody (claims 18 and 35)

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species require a different field of search. For example, it would be necessary to employ different search queries in text-based searches of the patent and non-patent literature in order to uncover art pertaining to the different types of targets and the different assay formats conveyed by the recited immobilized moieties. The species would also require different classification-based searches.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 67 and 68 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 30 April 2020 and 18 May 2020. It is noted, however, that applicant has not filed a certified copy of the 2020-80277 and 2020-86846 applications as required by 37 CFR 1.55.
Drawings
The drawings are objected to because Figs. 9-2-9-4 and 23 contain text that is too small or otherwise illegible (e.g., poor resolution and/or poor contrast against background). The axes and axis labels of Figs. 9-2-9-4 and the text of Fig. 23 are illegible. Please ensure that the text is plain and legible in all figures. Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. See 37 C.F.R. 1.84 and MPEP 608.02. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18, 28-29, 33, 35, 52-55, 58-61, and 65-66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 18 recites wherein the target is an outside protein of a virus, or the target is the virus itself, wherein the target is not an entity present inside the virus and separate from the virus. The limitation wherein the target is not an entity present inside the virus is a negative limitation that excludes entities present inside the virus. Any negative limitation or exclusionary proviso must have basis in the original disclosure. The mere absence of a positive recitation is not basis for an exclusion. See MPEP 2173.05(i). The specification as originally filed is silent with respect to excluding entities present inside the virus and additionally discloses detecting an inactivated viral antigen by using an antibody which recognizes a nucleoside, a nucleotide, or a nucleocapsid present inside a virus (para [0356]) and therefore does not provide support for the negative limitation of a target that is not present inside the virus as recited in amended claim 18 and is rejected as new matter.
Similarly, claim 35 recites wherein the target is an outside protein of the SARS-CoV-2 virus, or the target is the SARS-CoV-2 virus itself, wherein the target is not an entity present not an entity present inside the SARS-CoV-2 virus is a negative limitation that excludes entities present inside the SARS-CoV-2 virus. Any negative limitation or exclusionary proviso must have basis in the original disclosure. The mere absence of a positive recitation is not basis for an exclusion. See MPEP 2173.05(i). The specification as originally filed is silent with respect to excluding entities present inside the SARS-CoV-2 virus and additionally discloses detecting an inactivated viral antigen by using an antibody which recognizes a nucleoside, a nucleotide, or a nucleocapsid present inside a virus (para [0356]) and therefore does not provide support for the negative limitation of a target that is not present inside the SARS-CoV-2 virus as recited in amended claim 35 and is rejected as new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 28-29, 33, 35, 52-55, 58-61, and 65-66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18 and 35 first introduce a buffer solution of a first antibody (e.g., line 3 of claim 18). However, the claims then recite wherein the first antibody of the buffer solution is immobilized … on the phase solidified metal substrate (e.g., lines 6-7 of claim 18). The claims as written are unclear as to whether the antibody becomes immobilized to the substrate during the forming step, is both in solution and immobilized, or is immobilized while in the solution. If 
Claim 18 recites the limitation wherein the target is an outside protein of a virus, or the target is the virus itself, wherein the target is not an entity present inside the virus and separate from the virus. It is unclear what is meant by wherein the target is not an entity present inside the virus and separate from the virus. It is unclear whether the limitation means wherein the target is not an entity present inside the virus and is not separate from the virus or wherein the target is not an entity present inside the virus and is separate from the virus. If the latter is the intended meaning, it is unclear how the target can be the virus itself while also being separate from the virus. For examination purposes, the target is read to be an entity that is not present inside the virus and not separate from the virus.
Similarly, claim 35 recites the limitation wherein the target is an outside protein of the SARS-CoV-2 virus, or the target is the SARS-CoV-2 virus itself, wherein the target is not an entity present inside the SARS-CoV-2 virus and separate from the SARS-CoV-2 virus. It is unclear what is meant by the limitation wherein the target is not an entity present inside the SARS-CoV-2 virus and separate from the SARS-CoV-2 virus. It is unclear whether the limitation means wherein the target is not an entity present inside the SARS-CoV-2 virus and is not separate from the SARS-CoV-2 virus or wherein the target is not an entity present inside the SARS-CoV-2 virus and is separate from the SARS-CoV-2 virus. If the latter is the intended meaning, it is unclear how the target can be the SARS-CoV-2 virus itself while also being separate from the SARS-CoV-2 virus. For examination purposes, the target is read to be an entity that is not present inside the virus and not separate from the SARS-CoV-2 virus.

	Clarification is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18, 33, 52-55, 58, and 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (JP 2016080565A, citations refer to provided translation) in view of Hasegawa et al. (US 10,215,700, hereinafter Hasegawa ‘700) and Yu et al. (“Detection of Ebola virus envelope using monoclonal and polyclonal antibodies in ELISA, surface plasmon .
Hasegawa et al. teach a virus detection method comprising:
adding (i) a plasmon metal complex solution comprising a plasmonic metal complex (plasmon metal complex aqueous solution, para [0005], para [0008]), and (ii) a buffer solution comprising a first antibody (Ebolavirus antibody, para [0005]; specifically, an embodiment using anti-Ebolavirus nucleoprotein monoclonal antibody is disclosed), onto a metal substrate (steps a) and b), para [0005]-[0008]);
forming a phase solidified substrate comprising the metal substrate and a coagulated plasmon metal complex comprising quantum crystals of the plasmonic metal complex (a step of preparing an Ebolavirus antibody-immobilized substrate by aggregating bound plasmon metal complex quantum crystals and immobilizing an Ebolavirus antibody, para [0005]; a quantum crystal of a silver thiosulfate complex is agglutinated on a copper alloy substrate together with an Ebola virus antibody, para [0007]; para [0008]; an Ebolavirus antibody is immobilized on a metal complex quantum crystal precipitated on a carrier metal from a plasmon metal complex solution, para [0012]) with a size in a range of about 50 nm to about 150 nm (the quantum crystal is formed into a hexagonal columnar shape of about 100nm, para [0013]), wherein the first antibody of the buffer solution is immobilized on the coagulated plasmon metal complex on the phase solidified metal substrate to form an immobilized first antibody (para [0005]-[0008], para [0012]);
labeling a target with an enzyme (enzyme-labeled anti-rabbit antibody binds to anti-nucleoprotein rabbit polyclonal antibody bound to nucleoprotein (target), para [0007]);

quantifying the target (measurement method using Raman spectroscopy of an Ebolavirus antigen, para [0001], step d), para [0005], [0008]).
Hasegawa et al. fail to teach: 
labeling target with a fluorescent material;
making a fluorescence image of the target captured to the immobilized first antibody by irradiating an exciting light;
observing the fluorescence image by a microscope;
counting fluorescence points in the fluorescence image; and
wherein the target is an outside protein of a virus, or the target is the virus itself, wherein the target is not an entity present and separate from the virus.
Hasegawa ‘700 teach methods of detecting using plasmonic substrates on which silver complex quantum crystal have been prepared (abstract, col. 3, lines 7-40). Hasegawa ‘700 teach Raman spectrum analysis (as in Hasegawa et al.) but also detection by fluorescence imaging (abstract, Figs. 11 and 19). Hasegawa ‘700 teach that fluorescent labeling markers such as antibodies can be adsorbed to the plasmonic chips, so that plasmons on the chips can enhance the emission of fluorescence intensity (col. 2 line 60-col. 3, line 16; col. 4, lines 24-30; col. 16, lines 10-17). Specifically, Hasegawa ‘700 teach: 

observing the fluorescence image by a microscope (col. 3, lines 20-25, col. 4, lines 1-15);
counting fluorescence points in the fluorescence image (the geometry, brightness and dimension of the fluorescence image can be quantified and resulting numerical values are subjected to histogram processing, col. 6, lines 1-19); and
quantifying the target (the geometry, brightness and dimension of the fluorescence image can be quantified and resulting numerical values are subjected to histogram processing, col. 6, lines 1-19).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hasegawa et al. by substituting the enzyme label on the second antibody with the fluorescent label of Hasegawa ‘700 and to detect the target by fluorescence imaging using a microscope as taught by Hasegawa ‘700. One having ordinary skill in the art would have been motivated to substitute fluorescent labeling and detection for the enzyme-labeling with Raman detection of Hasegawa et al. in view of the art-recognized suitability of both fluorescence and Raman as suitable means for detecting assays performed on plasmonic substrates as in Hasegawa ‘700. One having ordinary skill in the art would have reasonable expectation of success in combining Hasegawa et al. and Hasegawa ‘700 because Hasegawa ‘700 teach both Raman spectrum analysis., as in Hasegawa et al., as well as detection by fluorescence imaging and both are similarly drawn to methods of detection of targets on plasmonic substrates.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Ebolavirus antigen of Hasegawa et al. to be the EBOV envelope glycoproteins in Yu et al. and to subsequently substitute the Ebolavirus antibody of Hasegawa et al. for the anti-EBOV Mab for envelope glycoproteins of Yu et al. because Hasegawa et al. is generic with respect to the Ebolavirus antigens that can be detected and incorporated into the method and one would be motivated to use the appropriate Ebolavirus antigen and antibody for sensitive detection of the Ebolavirus.
Regarding claim 33, Hasegawa et al. teach wherein the target is labelled by a sandwich method (uses both a capture antibody and a labeled antibody conveying a sandwich immunoassay, para [0007]).
Regarding claims 52, Hasegawa et al. teach wherein the phase solidified substrate is configured to be formed by a phase solidifying unit (composite aqueous solution of plasmon metal complex and the Ebola virus antibody, para [0005]), 
wherein the phase solidifying unit is dropped onto the metal substrate and coagulated to form the coagulated plasmon metal complex (the composite aqueous solution is dropped onto a metal substrate, para [0006]).
Hasegawa et al. teach adding the Ebolavirus antibody diluted in PBS buffer (para [0018]). It is asserted by the examiner that PBS was well known in the prior art to have a pH of 
Hasegawa et al. do not specifically teach that the metal substrate has an electrode potential that is more than that of the plasmonic metal complex solution, but as above the reference teaches an electrode potential “near” that of the metal complex solution, and further indicates that it is important that there is an electrode potential “difference” (para [0013]).
Therefore, it would have been obvious to arrive at the claimed invention of the course of routine optimization, by selecting an electrode potential that is more than, but nevertheless near as instructed by Hasegawa et al. One skilled in the art would have had reasonable expectation of success as the reference indicates that the important feature is that there is a difference in electrode potential, which would also be the case for electrode potential that is more than that of the metal solution.
Regarding claim 53, Hasegawa et al. teach wherein the plasmonic metal complex solution comprises a density of the plasmonic metal complex in a range of 1000 to 5000 ppm (aqueous solution having an ion concentration of 1000 ppm, para [0013]).
Regarding claim 54, Hasegawa et al. teach blowing an air to stop agglomeration of the coagulated plasmon metal complex on the metal substrate (solution was removed using the vaporized gas of a dustproof spray, para [0019]).
Regarding claims 55, Hasegawa et al. appear to depict hexagonal crystals of plasmon metal complex that are substantially free of agglomeration (the Figure).

Regarding claim 65, Hasegawa et al. in view of Hasegawa ‘700 and Yu et al. teach the method of 18 as detailed above, wherein the method comprises fluorescent labelling steps.
Regarding claim 66, Hasegawa et al. in view of Hasegawa ‘700 and Yu et al. teach the method of 18 as detailed above, wherein the virus is an animal virus (Ebola virus).

Claims 28-29 and 58-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (JP 2016080565A, citations refer to provided translation) in view of Hasegawa et al. (US 10,215,700, hereinafter Hasegawa ‘700) and Yu et al. (“Detection of Ebola virus envelope using monoclonal and polyclonal antibodies in ELISA, surface plasmon resonance and a quartz crystal microbalance immunosensor”, Journal of Virological Methods, 2006, 10 pages) as applied to claim 18 above, and further in view of Kaneko et al. (US 2015/0199722 A1).
Regarding claims 28 and 29, Hasegawa et al. in view of Hasegawa ‘700 and Yu et al. teach the method of claim 18 as detailed above, but fail to teach the method further comprising binarizing the fluorescence image into fluorescence points, and wherein the binarizing comprises performing an analysis condition comprising one or more of a brightness, an area of the fluorescence image, and a circularity of the fluorescence points.
Kaneko et al. teach an image processing method (para [0017], [0113]-[0114], [0116], [0118], [0120]) comprising: 

observing the fluorescence image by a microscope (observing fluorescence generated, para [0017]; epi-illumination microscope used in conjunction with CCD camera, para [0088]);
binarizing the fluorescence image into fluorescence points (image determination unit 211 includes a blob analysis unit 211a that performs blob analysis based on the fluorescence intensities (luminance values) computed by the fluorescence intensity computation unit 151. Blob analysis is image processing that treats either of two values (white and black) as a lump (blob) in a binary image obtained by binarizing a processing target image, and analyzing the blob shape features such as the presence or absence, number, area, length, perimeter, and roundness, para [0113]; the blob analysis unit 211a provides a pixel value, one, to pixels whose luminance value is the reference value or more, and a pixel value, zero, to the other pixels, among the pixels in the fluorescence observation image, and creates a binary image, para [0116]), 
wherein the binarizing comprises performing an analysis condition comprising one or more of a brightness, an area of the fluorescence image, and a circularity of the fluorescence points (in Step S22 subsequent to Step S21, the blob analysis unit 211a computes the characteristic amounts of the pixel areas in which the fluorescence intensity is a reference value or more using blob analysis for the fluorescence observation image, para [0116]; in the aforementioned embodiment, brightness (luminance values/fluorescence intensity) serves as the analysis condition); and
counting fluorescence points in the fluorescence image (the blob analysis unit 211a computes characteristic amounts for areas (fluorescence areas) of pixels having the pixel value 
Regarding claims 58 and 59, Kaneko et al. teach wherein a fluorescence counting unit (image determination unit 211, [0113]) is configured to count the fluorescence points, wherein the fluorescence counting unit is configured to binarize the fluorescence image into the fluorescence points and quantitively count the fluorescence points (image determination unit 211 includes a blob analysis unit 211a that performs blob analysis based on the fluorescence intensities (luminance values) computed by the fluorescence intensity computation unit 151. Blob analysis is image processing that treats either of two values (white and black) as a lump (blob) in a binary image obtained by binarizing a processing target image, and analyzing the blob shape features such as the presence or absence, number, area, length, perimeter, and roundness, para [0113]-[0114], [0116], [0118], [0120]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the method of Hasegawa et al. in view of Hasegawa ‘700 and Yu et al. the steps of binarizing the fluorescence image into fluorescence points, wherein the binarizing comprises performing an analysis condition comprising a brightness because Hasegawa et al. in view of Hasegawa ‘700 and Yu et al. is generic with respect to how the fluorescence points in the fluorescence image are generated and one would be motivated to use the appropriate technique for sensitive detection of the target. One having ordinary skill in the art would have reasonable expectation of success in combining the prior art references because both Kaneko et al. and Hasegawa et al. in view of Hasegawa ‘700 and Yu et al. are similarly drawn to acquiring, observing, and analyzing fluorescence images for target detection.

Claims 35 and 60-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 2016/0146799) in view of Hasegawa et al. (US 9,139,907 B2, hereinafter Hasegawa ‘907), Kaneko et al. (US 2015/0199722 A1), and Tan et al. (“Rapid and quantitative detection of COVID-19 markers in micro-liter sized samples”, bioRxiv preprint doi: https://doi.org/10.1101/2020.04.20.052233, posted April 22, 2020, 17 pages).
Robinson et al. teach methods for enhanced fluorescence-based imaging (abstract, para [0006]), in particular using a film comprising nanostructures on a substrate (para [0010]) with binding elements (e.g., an antibody that binds a protein of an infectious agent, such as a viral capsid protein, para [0067]), that are specific to analytes (e.g., biomarker for infectious disease, para [0010], [0068]), conjugated to the film (binding elements conjugated to the film, para [0010]; once the film is prepared, an array of capture agents or binding elements that can specifically bind to analytes may be applied and coupled to the film, para [0075]). The methods include adding a plasmon metal complex solution comprising a plasmonic metal complex onto a substrate (applying to a substrate a first solution containing metal ions, para [0075]) and adding binding elements (e.g., antibodies, para [0067]) onto the substrate (para [0075]); 
forming a phase solidified substrate comprising a substrate and a film with a coagulated plasmon metal complex (precipitating the metal ions from solution onto the substrate, para [0075]; film imparting a plasmon, para [0010], [0086]) wherein the nanostructures of the plasmonic metal complex have an average width and length in a size range of about 50 nm to about 500 nm, wherein the antibodies are immobilized on the coagulated plasmon metal complex on the substrate to form immobilized antibodies (binding elements (e.g., antibodies) conjugated 
labeling a target with a fluorescent material (analyte can be bound to the label, para [0010]; any of the binding elements and/or analytes may be tagged with one or more reporting molecules (or labels), the labels may comprise fluorescent molecules, para [0072]);
capturing the target to the immobilized first antibody using an antigen-antibody reaction (binding elements (e.g., antibodies) bind to the analyte, para [0010], fluorescent signals produced by the capturing events between the binding elements and the analytes can be enhanced by the film, para [0075]);
making a fluorescence image of the target captured to the immobilized first antibody by irradiating an exciting light (Fig. 9, para [0028], [0032]);
observing the fluorescence image by a microscope (the detection of fluorescent signals may comprise imaging by microscopy, para [0085]);
quantifying the target (the method can further comprise determining concentration of the analyte based on detecting the fluorescent signal, para [0010]);
Robinson et al. fail to teach specifically using a metal substrate; a coagulated plasmon metal complex comprising quantum crystals of the plasmonic metal complex; a target comprising the SARS-CoV-2 virus; binarizing the fluorescence image into fluorescence points; counting the fluorescence points; wherein the target is an outside protein of the SARS-CoV-2 virus, or the target is the SARS-CoV-2 virus itself, wherein the target is not an entity present inside the SARS-CoV-2 virus and separate from the SARS-CoV-2 virus.
Hasegawa ‘907 teach a method for producing metal complex quantum crystals (col. 6, lines 66-67-col. 7, lines 1-15; col. 7, lines 66-67-col. 8, lines 1-18) including:

forming a phase solidified substrate comprising the metal substrate and a coagulated plasmon metal complex comprising quantum crystals of the plasmonic metal complex with a size in a range of about 50 nm to about 150 nm (hexagonal plate-like crystal of 10 nm to 150 nm was formed on the substrate; formation of a lot of nano metal dots encapsulated in the quantum crystals, col. 7, lines 7-19), wherein the first antibody of the buffer solution is immobilized on the coagulated plasmon metal complex on the phase solidified substrate to form an immobilized first antibody (col. 5, lines 20-25; col. 5, lines 54-60; col. 8, lines 5-11); and
capturing the target to the immobilized first antibody using an antigen-antibody reaction (col. 5, lines 54-60; col. 8, lines 11-18).
Hasegawa ‘907 also teach that the best physical condition for surface plasmon resonance in the metal to enhance a local strength of incident light can be achieved by formation of the quantum crystal of the plasmon metal complexes and as such, it is preferable to ion-bond with plasmon metal particles by electro-charge (col. 2, lines 36-59; col. 4, lines 28-54).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the steps of adding a plasmon metal complex solution comprising a plasmonic metal complex onto a substrate and forming a phase solidified substrate comprising a substrate and a film with a coagulated plasmon metal complex of Robinson et al. for the steps of adding a plasmon metal complex solution comprising a plasmonic 
Kaneko et al. teach an image processing method (para [0017], [0113]-[0114], [0116], [0118], [0120]) comprising: 
making a fluorescence image of a target by irradiating an exciting light (an image acquiring step of acquiring image information representing an image acquired by irradiating a target with excitation light, para [0017]);
observing the fluorescence image by a microscope (observing fluorescence generated, para [0017]; epi-illumination microscope used in conjunction with CCD camera, para [0088]);
binarizing the fluorescence image into fluorescence points (image determination unit 211 includes a blob analysis unit 211a that performs blob analysis based on the fluorescence intensities (luminance values) computed by the fluorescence intensity computation unit 151. Blob analysis is image processing that treats either of two values (white and black) as a lump (blob) in a binary image obtained by binarizing a processing target image, and analyzing the blob 
wherein the binarizing comprises performing an analysis condition comprising one or more of a brightness, an area of the fluorescence image, and a circularity of the fluorescence points (in Step S22 subsequent to Step S21, the blob analysis unit 211a computes the characteristic amounts of the pixel areas in which the fluorescence intensity is a reference value or more using blob analysis for the fluorescence observation image, para [0116]; in the aforementioned embodiment, brightness (luminance values/fluorescence intensity) serves as the analysis condition); and
counting fluorescence points in the fluorescence image (the blob analysis unit 211a computes characteristic amounts for areas (fluorescence areas) of pixels having the pixel value one in the binary image, e.g., the number of fluorescence areas whose area is a specified threshold value (area threshold value), para [0118], [0120]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the method of Robinson et al. in view of Hasegawa ‘907 the steps of binarizing the fluorescence image into fluorescence points, wherein the binarizing comprises performing an analysis condition comprising a brightness and counting the fluorescence points because Robinson et al. in view of Hasegawa ‘907 is generic with respect to how the fluorescence points in the fluorescence image are generated and how the target is quantified and one would be motivated to use the appropriate technique for sensitive detection of the target. One having ordinary skill in the art would have reasonable expectation of success in 
Tan et al. teach detection of SARS-CoV-2 Spike S1 protein by a standard ELISA immunoassay format (abstract, p. 8). Before the effective filing date of the invention, there was considerable interest in detecting the virus that causes COVID-19, as discussed for example by Tan et al. (abstract, introduction).
It would have been obvious to one having ordinary skill in the art to adapt the assay methods of Robinson et al. in view of Hasegawa ‘907 in order to detect the SARS-CoV-2 virus in order to detect and diagnose SARS-CoV-2 infection in afflicted individuals. One having ordinary skill in the art would have reasonable expectation of success as Tan et al. report successful detection of SARS-CoV-2 via the S1 protein.
Regarding claim 60, Hasegawa ‘907 teach wherein the phase solidified substrate is configured to be formed by a phase solidifying unit (humanized IgE monoclonal antibody (antibody concentration 1.23 mg/ml) (Mlkuri Immuno Laboratory Co. Ltd. Lot. No. 214-01-002: Solution PBS: including 0.09% sodium azide) was diluted ten times with pure water and was mixed with Ag thiosulfate aqueous solution of 1,000 ppm (based on a weight of Ag atom) without amino acid at a mixture ratio of 1 to 1, col. 7, lines 66-67-col. 8, lines 1-5).
Hasegawa ‘907 teach adding an antibody in PBS buffer solution (col. 7, lines 66-67-col. 8, lines 1-5). It is asserted by the examiner that PBS buffer was well known in the prior art to have pH of about 7 or more. 
Hasegawa ‘907 teach that the carrier metal may be selected from the group consisting of copper, brass and phosphor bronze (col. 3, lines 52-54) and that in the case of silver nanocluster, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use copper as the metal substrate which has an electrode potential more than that of the plasmonic metal complex rather than brass or bronze as in the examples of Hasegawa ‘907. One having ordinary skill in the art would have been motivated to make such a change as a mere alternative and functionally equivalent method for producing quantum crystals and since the same expected quantum crystals would have been obtained. The use of alternative and functionally equivalent techniques would have been desirable to those of ordinary skill in the art based on the desired conditions for target detection.
Regarding claim 61, Hasegawa ‘907 teach wherein the plasmonic metal complex solution comprises a density of the plasmonic metal complex in a range of 1000 to 5000 ppm (Ag thiosulfate aqueous solution of 1,000 ppm, col. 8, line 3).
Response to Arguments
Applicant's arguments filed 22 October 2021 have been fully considered and are partially persuasive to overcome the rejection of record.  The previous rejections under 35 U.S.C. 103 have been withdrawn.
Regarding the objection to the drawings, Applicant has submitted replacement drawings to remedy the previous drawing objections.  However, the scan of Figs. 9-2-9-4 are still illegible 
Regarding the claim objections, the previous claim objections have been withdrawn in light of the amendment to the claims.
Regarding the rejections under 35 U.S.C. 112(b), Applicant argues that claims 18 and 35 are amended to clarify that the first antibody is initially present in a buffer solution, that later gets immobilized on the substrate during the performance of the method.  Applicant’s argument has been considered, but is not persuasive to overcome the rejection of record.  Although the amendment clarifies that the first antibody is initially present in a buffer solution, the claim does not clearly recite that the antibody is immobilized during the performance of the method.  Instead, the amendment to the claims recites that the antibody is immobilized to the substrate during the forming phase.  It remains unclear whether the antibody becomes immobilized to the substrate during the forming step, is both in solution and immobilized or is immobilized while in the solution.
Regarding the rejection under 35 USC 103, Applicant argues that the new limitation in claim 18 is not taught by the prior art rejection of record.  Applicant argues that the method step of Hasegawa requires Triton X-100 to inactivate the virus and release the nuclear protein.  Applicant argues that Hasegawa teaches the target to be present inside the virus, whereas claim 18 recites “the target outside of a virus, or the target is the virus itself, wherein the target is not an entity present inside the virus and separate from the virus”.
Applicant’s argument has been considered, but is not persuasive to overcome the rejection of record.  Hasegawa et al. present two separate embodiments, the first being detection of an Ebola virus antigen and the second being detection of an Ebola virus by detecting a nuclear 
Applicant’s arguments with respect to the rejection(s) of claim(s) 35 under 35 U.S.C. 103 have been fully considered and are persuasive in light of the amendment to the claim.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the teaching of Robinson et al. in view of Hasegawa ‘907, Kaneko et al., and Tan et al.
The Declaration under 37 CFR 1.132 filed 22 October 2021 has been entered and considered.  In example 1, Applicant presents evidence to demonstrate that the addition of Triton X-100 as taught by Hasegawa is not compatible with detecting a surface antigen on a SARS-CoV-2 virus (SARS-CoV-2 spike antibody CatNo. GTX135356) because the presence of Triton X-100 significantly reduces the count number in a sample.  Applicant’s Declaration is successful in showing these results, but is only considered applicable to SARS-CoV-2.  Applicant has not 
In example 2, Applicant demonstrates that silver peroxide meso-crystal can adsorb substances, but cannot selectively capture viruses in a saliva sample.
Applicant argues that the instant invention produces unexpected results by solving the problem of trapping each virus in the range of about 50 to 150 nm and detect the successfully with high sensitivity.  The Declaration presents a comparison to the instantly claimed method to a conventional ELISA method and states the difficulty in trapping viruses about 100 nm in size and detecting fluorescence of an outside protein of a virus or the target virus itself, wherein the target is not an entity present inside the virus and separate from the virus.  The Declaration further states that an ELISA method has not been developed to perform this type of detection.
The Declaration and statement of unexpected results has been considered, but is not sufficient to rise to the level of showing surprising or unexpected results.  First, the Declaration does not make clear what feature the unexpected results are attributed to or provide a comparison of results without the feature to results with the feature.  It appears that the unexpected results are attributed to the detection of the outside protein of a virus or the target virus itself, wherein the target is not an entity present inside the virus and separate from the virus.  The Declaration does not show comparison of results with other viral proteins to demonstrate a surprising or unexpected result when detecting the target outside of the virus.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H TIEU whose telephone number is (571)272-0683. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571) 272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JENNIFER H. TIEU/Examiner, Art Unit 1649                                                                                                                                                                                                        
/MELANIE BROWN/Primary Examiner, Art Unit 1641